                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SHANNON JACKSON,
TRENDAL PRICE, and
BTL ENTERTAINMENT,

        Plaintiffs,

v.                                                                             No. 15-cv-0951 MV/SMV

CURRY COUNTY, LANCE A. PYLE,
MATT MURRAY, COMCAST SPORTS
VENTURES, GLOBAL SPECTRUM OF
NEW MEXICO, L.L.C., and
GLOBAL SPECTRUM, L.P.,1

        Defendants.

                                ORDER SETTING TELEPHONIC
                           SECOND RULE 16 SCHEDULING CONFRENCE

        A Second Rule 16 initial scheduling conference will be held by telephone on December 12,

2018, at 9:30 a.m. The parties must call the Court’s AT&T Conference Line, (888) 363-4734

(access code: 4382538), to connect to the proceedings. The parties will cooperate in preparing an

updated Joint Status Report and Provisional Discovery Plan (“JSR”), following the sample JSR

available at the Court’s web site. The parties are to fill in the blanks for proposed dates, bearing

in mind that the time allowed for discovery is generally 120 to 180 days from the date of the

Rule 16 initial scheduling conference. Plaintiffs are responsible for filing the JSR no later than

December 5, 2018. At the conference, counsel must be prepared to discuss the JSR; all claims

and defenses; initial disclosures; discovery requests and scheduling; issues relating to the


1
 Global Spectrum of New Mexico, L.L.C., was voluntarily dismissed with prejudice by Plaintiffs on January 14,
2016. [Doc. 16].
disclosure, discovery, and preservation of electronically stored information; the timing of expert

disclosures and reports under Rule 26(a)(2);2 and the use of scientific evidence and whether it is

anticipated that a Daubert3 hearing will be needed. Parties represented by counsel need not attend.

        Additionally, parties must be prepared to discuss the status of discovery and whether to

schedule a settlement conference. Counsel are reminded to have their calendars available for the

hearing, as well as the calendar of any other person whose presence will be required at the

settlement conference.

        IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Updated JSR filed by:                                                        December 5, 2018

Telephonic Second Rule 16 Initial Scheduling Conference:                     December 12, 2018,
                                                                             at 9:30 a.m.
        IT IS SO ORDERED.




                                                                     ______________________________
                                                                     STEPHAN M. VIDMAR
                                                                     United States Magistrate Judge




2
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C).
3
  See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                       2
